Citation Nr: 1539574	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability to include lumbar spondylosis. 


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In May 2014, the Board remanded this claim for additional development, which has not been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing the file, the Board notes that the Veteran was previously represented by a private attorney.  Some of the correspondence sent to the Veteran throughout the appeal also included a copy to Disabled American Veterans (DAV) and the DAV has submitted an Informal Hearing Presentation on the Veteran's behalf.  However, a VA Form 21-22 for DAV is not of record.  The private attorney has withdrawn representation in writing and the Veteran consented in writing.  See Correspondence dated May 2013 and June 2013.  A December 2013 Report of Contact reflects that the Veteran requested that both the private attorney and DAV be removed.  Accordingly, it appears that the Veteran is unrepresented in this matter.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In May 2014, the Board remanded this claim for additional development.  While the Board regrets the additional delay, another remand is necessary to ensure compliance with the remand directives.

In the May 2014 remand, the RO was directed to contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  This was accomplished in a letter sent to the Veteran in July 2014.

The RO was also directed to obtain another medical opinion from the VA examiner who examined the Veteran in August 2010 and provided an inadequate medical opinion.  The remand instructed that if that examiner was unavailable, then the Veteran was to be afforded a new VA examination, which included a clinical examination.  The new VA examiner was also to provide a medical nexus opinion and specifically address whether the diagnosis of myofascial low back pain in service is related to the Veteran's current lumbar spine disorder and to incorporate and discuss the Veteran's complaints of low back pain in service and her report of continuous post-service symptoms.   

Review of the record shows that the addendum opinion provided in December 2014 was offered by an examiner different from the August 2010 examiner; however, a clinical examination of the Veteran was not conducted.  Moreover, while the new examiner discussed the Veteran's in-service back pain complaints and the clinical findings, and generally opined that the findings and complaints are not related to the current diagnosis of lumbar spondylosis; the examiner did not at all discuss the Veteran's report of continuous post-service symptoms.  

As the Board's remand directives were not complied with, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that a VA May 2015 lumbar spine MRI report was added to the file following the December 2014 VA medical opinion.  On remand, the file should be updated with additional medical records before the file is sent to the VA examiner for the requested medical nexus opinion.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all pertinent medical treatment for her back disability.  After receiving authorization, request outstanding treatment records from any identified private provider as well as any VA records dated since December 31, 2014.  

If these records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  After any additional medical records have been associated with the file, schedule the Veteran for a VA examination to determine the nature and etiology of her lumbar spondylosis.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record and all electronic records, including a copy of the Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed lumbar spine disorder, to include lumbar spondylosis, is etiologically related to her active duty service, to include her in-service symptoms and treatment for back pain.  

A complete rationale for all opinions must be provided.  In doing so, the examiner must discuss the Veteran's complaints of low back pain in service and her report of continuous post-service symptoms.  The examiner is advised that failure to do so will result in yet another remand for non-compliance.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Re-adjudicate the appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




